Citation Nr: 0416572	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  03-08 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for psychiatric disorder, 
claimed as nervous condition or bipolar disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and J. J., M.D.


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to July 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal.

During an October 2003 hearing, the veteran clarified the 
nature of his claim on appeal.  He indicated his claim for 
benefits is predicated upon a psychiatric disorder initially 
manifested during service.  He acknowledges his drug use and 
dependency as a measure for addressing his psychiatric 
symptoms.  However, it is his contention that the RO 
incorrectly characterized his claim based solely on his 
substance abuse.  In accordance with the veteran's 
contentions in this regard, the Board has recharacterized the 
issue on appeal as indicated on the title page of this 
decision.


FINDINGS OF FACT

1. Psychiatric symptoms reported during active military 
service represented manifestations of a personality disorder.

2.  No superimposed psychiatric disorder was manifested in 
service and no current acquired psychiatric condition is 
otherwise related to military service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.127 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The VCAA was enacted in 
November 2000.

In the present case, the Board notes that the veteran 
submitted an informal claim for benefits in June 2001, and 
submitted a substantially complete application in August 
2001.  In July 2001, prior to its adjudication of this claim, 
the AOJ provided notice to the claimant regarding the VA's 
duty to assist.  Specifically, the AOJ notified the claimant 
of information and evidence necessary to substantiate the 
claim; information and evidence that VA would seek to 
provide; and information and evidence that the claimant was 
expected to provide.  While the veteran was not instructed to 
"submit any evidence in his possession that pertains to the 
claim," he was advised to provide VA with any treatment 
records in his possession in support of his claim.  Thus, the 
Board finds that the content and timing of the July 2001 
notice comport with the requirements of § 5103(a) and 
§ 3.159(b).


Service Connection

The veteran essentially contends that his current psychiatric 
disorder had its onset during active duty, and was manifested 
by prodromal symptoms which were misdiagnosed by military 
medical personnel.  He further asserts he utilized drugs to 
address these early psychiatric symptoms.  During an October 
2003 hearing, the veteran clarified the nature of his claim.  
In particular, he indicated the basis of his claim is not for 
compensation based upon his drug use and dependency.  Rather, 
he seeks service connection for psychiatric disability of 
service origin.  He recounted he was hospitalized in service 
and diagnosed with acute severe antisocial behavior.  The 
veteran indicated he had no history of drug use prior to 
active duty, but began to use drugs during service to 
maintain a balance between his manic and depressed phases.  
The veteran acknowledged he received no post-service 
treatment during the one year period following his release 
from service.  He indicated he was privately evaluated in the 
1980s with bipolar disorder.


Factual Background

Service medical records show the veteran was referred for 
psychiatric observation in July 1976.  His mood was evaluated 
as very labile at that time.  The veteran's history was noted 
to be significant for adaptational problems in school.  A 
history of psychological and psychiatric evaluation on three 
occasions during childhood was noted.  At that time, the 
veteran admitted to multiple drug experimentation and use 
including marijuana regularly since age 13 years, and LSD and 
amphetamines since  his entry into service.  The veteran also 
admitted to having tried intravenous heroine on one occasion 
since service.  The hospital report indicates the veteran 
adapted rapidly following his admission.  It was noted that 
he did not manifest any overt signs of nervous or mental 
disorder during the course of his admission.  The medical 
officer concluded that based upon the veteran's hedonistic 
attitude, egotistical stance and long history of difficulty 
with impulse control and authority conflict that the veteran 
manifests a character and behavior disorder of great 
severity.  The examiner diagnosed severe antisocial 
personality, and recommended the veteran be separated from 
military service due to unsuitability.

A May 2001 statement received from Dr. J. J. noted the 
veteran's history included hospitalization during in service 
with a diagnosis of antisocial personality.  It was further 
noted that the veteran had frequent episodes of depression, 
frequently gets drunk, and used various drugs.  The veteran 
was noted to have undergone post service hospitalization with 
current treatment through the VA clinic, where he was 
diagnosed with bipolar disorder.  The physician offered a 
diagnostic assessment of mixed bipolar disorder.  It was the 
physician's impression that the veteran's bipolar disorder 
had its onset while in service.    

VA outpatient clinical reports indicate the veteran was 
evaluated for substance abuse treatment program in July 2001.  
The Intake Assessment report shows the veteran was evaluated 
with polysubstance dependency, mixed bipolar disorder, and 
history of antisocial personality.  Treatment reports show he 
complained of difficulty sleeping, rapid thoughts, isolation, 
sadness, hyperactivity, and depression.   These clinical 
reports also reference the veteran's drug use and later 
sustained remission of polysubstance abuse.  The veteran 
denied referral to the mental health clinic.  

At an August 2001 VA examination, the veteran reported he 
last worked in 1998 as a salesman, and was then under court 
order to complete a term of confinement and classes arising 
from an incident of domestic violence.  It was noted that the 
veteran was last hospitalized for a detox program at the 
Miami VA medical center from September to November 2001.  A 
diagnosis of polysubstance dependence was made.  The veteran 
reported it was necessary for him to continue with outpatient 
treatment in the drug dependence treatment program after 
completing the in-patient detox program due to his return to 
using drugs.  

The examination showed the veteran to be well-developed, 
overweight and casually dressed, with adequate personal 
hygiene.  The examiner observed the veteran was very 
verborrheic, but was very well aware of the interview 
situation.  His answers were relevant and coherent.  The 
veteran referenced changes in his behavior, and described 
himself as a person who acts out of impulse.  He indicated he 
would at times become depressed and experienced thoughts of 
suicide, to include by drug overdose.  

The veteran was oriented to person, place, and time.  There 
was no evidence the veteran was delusional or experienced 
hallucinations, or suicidal or homicidal ideation.  His 
affect was adequate.  Mood was noted to be hyperactive and 
restless.  Memory and intellectual functioning were noted to 
be very well maintained.  His judgment was noted to be 
superficial.  Insight was evaluated as markedly poor.  It was 
noted that the veteran was under partial remission of his 
drug use at that time.  

The diagnostic impression was mixed substance dependence, 
heroine, cocaine, cannabis, and alcohol in partial remission; 
and substance induced, mood disorder mixed type (Axis I).  
The veteran was also evaluated with borderline personality 
disorder with antisocial features (Axis II). 

By July 2003, the veteran was noted to be of stable condition 
relative to his bipolar disorder with supportive therapy 
provided.

Testimonial evidence was presented by Dr. J. J. during an 
October 2003 hearing.  The physician clarified his testimony 
was provided as an expert witness and not in the capacity of 
the veteran's treating physician.  It was the physician's 
opinion, based upon the evidence of record, that the in-
service diagnosis of anti-social personality was incorrect.  
He maintained that further diagnostic evaluation conducted at 
that time would have permitted a more definitive and 
clinically accurate psychiatric assessment.  It was his 
impression that the symptoms demonstrated in service 
represented the early onset of the currently diagnosed 
bipolar disorder.

The veteran was afforded further VA medical examination in 
February 2004.  At that time, the veteran presented with 
complaints of having problems sleeping, and forgetting.  It 
was noted that the veteran had been drug free for two years, 
and attended Narcotics Anonymous meetings.  The veteran's 
prescribed medication was last refilled in December 2003, and 
it was noted no refills had been requested since that time.  
The veteran reported his last regular employment was in 1988, 
and indicated he now worked selling bottles of water at 
traffic lights.  

On examination, the veteran was observed to be clean, 
overweight, and unshaven.  He was alert and oriented to time, 
place, and person.  Mood was evaluated as anxious.  His 
affect was constricted.  The veteran exhibited fair 
attention, concentration, and memory.  He demonstrated clear, 
coherent, and loud speech.  Insight and judgment were 
evaluated as fair.  The veteran exhibited good impulse 
control.  There was no evidence of delusions, hallucinations, 
or suicidal or homicidal ideation.  The examiner also found 
no evidence of impaired thought processes or communications.  

The diagnostic impression was polysubstance abuse and 
dependence, in alleged remission (Axis I), and borderline 
personality disorder (Axis II).  In addressing the nature and 
etiology of the diagnosed disorder, the examiner commented 
that the in-service hospitalization was for a 
characterological disorder that existed prior to military 
service and was aggravated by the veteran's voluntary drug 
use.  The examiner further noted that the post-service 
diagnosis of bipolar disorder is a different entity from the 
diagnosis of substance use disorder and of borderline 
personality disorder.  

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in or 
aggravated service if manifest to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. 
§ 3.303(d).

When all of the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the veteran's service medical records 
demonstrate an impression of antisocial personality.  It was 
noted that the veteran's history was significant for 
adaptational problems that preexisted service.  Separation 
from military service was recommended on the basis of a 
severe antisocial personality disorder which was noted to be 
problematic with respect to the veteran's pre-service 
civilian life, and which caused similar difficulties in the 
military.  Post-service medical records show diagnoses of 
bipolar disorder, personality disorder, and drug dependency.  

The Board has carefully and thoroughly considered the 
evidence of record in reviewing this matter.  Notably, the VA 
examiner who conducted the February 2004 examination clearly 
stated that the veteran suffered from a characterological 
disorder in service that was in existence prior to service.  
He also found that, based on his review of the record, the 
veteran's personality disorder was not aggravated by the 
veteran's military service.  He concluded that the veteran's 
volitional drug use during service aggravated the preexisting 
personality disorder.  Essentially, he found that the 
underlying condition did not change as a result of military 
service.  Moreover, the VA examiner indicated that the 
diagnosed bipolar disorder represented a separate entity 
unrelated to the personality disorder or drug dependency.

At this juncture, the Board must emphasize that personality 
disorders which are characterized by developmental defects or 
pathological trends in the personality structure manifested 
by a lifelong pattern of action or behavior, chronic 
psychoneurosis of long duration or other psychiatric 
symptomatology shown to have existed prior to service with 
the same manifestations during service, which were the basis 
of the service diagnosis, will be accepted as showing 
preservice origin.  Personality disorders such as that 
manifested by the veteran during service are not diseases or 
injuries for compensation purposes.  See 38 C.F.R. § 
3.303(c).  However, disability resulting from a mental 
disorder that is superimposed upon a personality disorder may 
be service-connected.  38 C.F.R. § 4.127.  Thus, although 
service connection is not appropriate for the veteran's 
diagnosed personality disorder, a disability superimposed on 
that disorder may be service-connected.

In this regard, the Board notes that August 2001 VA 
examination diagnosed mixed substance dependence in partial 
remission; substance induced mood disorder, mixed type; and 
borderline personality disorder with antisocial features.  

A February 2004 VA examination diagnosed polysubstance abuse 
and dependence, in alleged remission, and borderline 
personality disorder.  The February 2004 VA examiner noted 
that the veteran suffered from personality disorder, a 
disorder which developed in childhood or at least in 
adolescence and that such behavioral manifestations were 
demonstrated during service.  The examiner concluded that the 
personality disorder existed prior to the veteran's entry 
into service and he also found that the veteran's personality 
disorder that was noted in service was not related to or a 
prodromal manifestation of any later diagnosed psychiatric 
disorder.  As noted, service connection is not appropriate 
for a personality disorder.  

The Board carefully considered the evidence in support of the 
veteran's claim.  The statement of Dr. J.J. indicates the 
veteran's bipolar disorder had its onset during service and 
that initial manifestations of this disorder were first shown 
in service.  Notably, Dr. J.J.'s comments were offered in his 
capacity as expert trained in the field of psychiatry rather 
than as the veteran's treating physician.  He generally 
recites the veteran's history, including an incident not 
shown in the record but said to demonstrate grandiosity, and 
thereupon premised his finding that a bipolar disorder had 
its onset during service.  

Conversely, the VA examiner in August 2001 considered whether 
a mental disorder other than personality disorder and 
substance abuse was present.  Subsequent VA examination in 
February 2004 again considered whether such a mental disorder 
was present and the etiology of the same.  That opinion 
confirmed diagnoses of polysubstance abuse, in remission, as 
well as personality disorder.  Additionally, the February 
2004 examiner considered the veteran's history, findings on 
examination, and Dr. J. J.'s comments when compiling his 
opinion.  Based upon the totality of such evidence, the 
examiner concluded the in-service symptomatology represented 
a characterological disorder (personality disorder) 
aggravated by drug use, and was unrelated to bipolar 
disorder.  The Board finds the conclusions of the VA 
examiners, particularly the most recent VA examiner, to be 
more persuasive because they are based on a complete review 
of the record, and represent the viewpoints of different 
examiners at different times.



Finally, as to the diagnosis of bipolar disorder, the Board 
notes that this disorder was shown by history from 1981, many 
years after service, and was more recently indicated by Dr. 
J. J. in his May 2001 statement.  However, bipolar disorder 
was not diagnostically shown on VA examination in August 2001 
or February 2004.  

Regarding the evidence of record, the Board notes that the RO 
obtained the veteran's service medical records, and post 
service medical records, to include VA medical records, and 
private examination report from Dr. J. J.  All relevant 
evidence identified by the veteran has been substantially 
obtained and considered, with the exception of the reported 
court-ordered psychiatric evaluation.  In his regard, the 
Board notes the veteran reported he was psychiatrically 
evaluated with bipolar disorder pursuant to court-ordered 
action in the 1980s.  He was subsequently and thereafter 
treated through VA medical facility in San Juan.  The Board 
notes that the VA treatment reports contain a complete and 
thorough account of the veteran's history, to include the 
assessment of bipolar disorder.  In consideration of these 
factors, and in light of the breadth of medical records 
documenting more recent treatment, and medical opinion 
evidence, it is the judgment of the Board that remand of this 
matter solely for the purpose of associating the 1981 or 1986 
report is not warranted in this instance, and that the 
veteran is not prejudiced by the absence of records related 
to this court-ordered assessment.  Indeed, the record shows 
that this matter has been considered in the light most 
favorable to the veteran relative to the bipolar diagnosis.  
Furthermore, the veteran has acknowledged that he received no 
treatment during the one-year period after service and has 
referenced no other relevant treatment records not already 
associated with the claims file.

In summary, the medical evidence does not demonstrate that 
any current mental disorder (as distinct from personality 
disorder) was incurred in or aggravated by military service.  
Although the veteran was found to have a personality disorder 
in service, the greater weight of the medical evidence is 
against any connection between the veteran's current 
psychiatric disability, characterized as bipolar disorder, 
and military service.  Based on these findings and following 
a full review 



of the record, the Board concludes that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for a psychiatric disability.


ORDER

Service connection for psychiatric disorder is denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



